946 F.2d 1565
292 U.S.App.D.C. 85
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Violet OGLESBY, et al.v.Kenneth SHEPHERD, Appellant.
Nos. 90-7119, 90-7123.
United States Court of Appeals, District of Columbia Circuit.
May 10, 1991.

Before SILBERMAN, BUCKLEY and STEPHEN F. WILLIAMS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the response to the court's order to show cause filed October 25, 1990, and the motion for summary affirmance and the response thereto, and the motion for summary reversal, the response thereto and the reply, it is


2
ORDERED that the order to show cause be discharged.   It is


3
FURTHER ORDERED that the motion for summary reversal be granted as to both appeals and the motion for summary affirmance be denied.   The merits of the parties' positions are so clear so as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).   The district court abused its discretion by directing settlement of the case by the parties.   See Kothe v. Smith, 771 F.2d 667, 669 (2d Cir.1985);  see also Advisory Committee Note, 1983, 97 F.R.D. 205, 210;  6 C. Wright, A. Miller & M. Kane, Federal Practice and Procedure, § 1525 (2d Ed.1990).


4
The Clerk is directed to withhold issuance of the mandates herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.